- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 3, 2010(August2, 2010) China Industrial Waste Management, Inc. (Exact name of registrant as specified in its charter) Nevada 002-95836-NY 13-3250816 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) China Industrial Waste Management, Inc. c/o Dalian Dongtai Industrial Waste Treatment Co., Ltd. No. 1 Huaihe West Road E-T-D-Zone,Dalian,China116600 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: 011-86-411-85811229 N/A (Former Name and Address if changed since the last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □
